UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7617


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODRICK DELANE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:05-cr-00499-CMC-1; 0:09-cv-70030-CMC)


Submitted:   July 14, 2010               Decided:   September 24, 2010


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Joshua Snow Kendrick, Columbia, South Carolina, for Appellant.
Robert Frank Daley, Jr., Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodrick      Delane     Williams         appeals    an     order       of   the

district    court      denying    relief       on    his   motion     filed    under    28

U.S.C.A. § 2255 (West Supp. 2010), alleging that he was wrongly

sentenced   as    an    armed    career    criminal        pursuant     to    18     U.S.C.

§§ 922(g)(1),       924(e)       (2006).            Although    the     court       denied

Williams’ motion, it granted a certificate of appealability.                             We

find that, under the current law of this circuit, Williams is

entitled to relief.           We therefore vacate the district court’s

order and remand for resentencing.

            Williams was convicted in 2005 of unlawful possession

of a firearm and ammunition by a felon, and sentenced as an

armed career criminal.            One of the predicate offenses for his

armed    career     criminal      status       was     a   prior      South        Carolina

conviction for failure to stop for a blue light.                              On appeal,

Williams      claimed        unsuccessfully           that      another        predicate

conviction was not a serious drug offense.                           We affirmed the

sentence.     United States v. Williams, 508 F.3d 724 (4th Cir.

2007).

            After      the   Supreme       Court      decided       Begay     v.     United

States, 128 S. Ct. 1581 (2008), Williams filed a § 2255 motion

in which, relying on our post-Begay decision in United States v.

Roseboro, 551 F.3d 226 (4th Cir. 2009), he claimed that his

South Carolina conviction for failure to stop for a blue light

                                           2
was not a violent felony because there was no evidence that his

conduct was willful or knowing.                 The district court first noted

that    Begay      was      applicable     to     Williams’       case    because    his

certiorari petition was pending in the Supreme Court when Begay

was decided.           The court decided that Williams had procedurally

defaulted his claim by not raising it in his direct appeal, and

would thus need to show either (1) cause for the default and

prejudice resulting from it, or (2) actual innocence of being an

armed career criminal because his blue light conviction was not

a violent felony within the meaning of the statute.                          The court

subsequently considered the transcript of Williams’ guilty plea

to the blue light offense and held that his failure to stop was

intentional,       rejected        Williams’      argument    that       Roseboro     was

wrongly decided because the South Carolina blue light statute

set out a strict liability offense, and denied Williams’ § 2255

motion.      Williams appealed.

              A   defendant        may   appeal    the   district        court’s    order

denying relief under § 2255 if the district court judge issues a

certificate of appealability based on a substantial showing of

the    denial     of    a   constitutional      right.       28    U.S.C.    §   2253(c)

(2006); Fed. R. App. P. 22(b)(1); Miller-El v. Cockrell, 537

U.S. 322 (2003).            Here, the district court denied § 2255 relief

on     the    merits,        but    granted       Williams    a     certificate        of



                                            3
appealability.          We therefore review the district court’s ruling

de novo.

               Issues that could have been raised on direct appeal

but were not may not be raised in a collateral proceeding under

§ 2255, see Stone v. Powell, 428 U.S. 465, 477 n.10 (1976),

unless the movant can show cause for the default and resulting

prejudice, United States v. Frady, 456 U.S. 152, 167-68 (1982),

or   a    miscarriage       of   justice,       United      States       v.   Addonizio,

442 U.S. 178, 185 (1979); United States v. Mikalajunas, 186 F.3d

490, 493 (4th Cir. 1999).                 For a miscarriage of justice to

exist,    a    defendant     must   show    actual       innocence       by   clear      and

convincing      evidence.        Murray    v.    Carrier,        477   U.S.       478,   496

(1986); Mikalajunas, 186 F.3d at 493.

               Williams claims that Roseboro, the authority on which

the district court relied, was wrongly decided.                          Since Williams

filed his informal brief, we have held, in United States v.

Rivers, 595 F.3d 558 (4th Cir. 2010), that, in light of the

Supreme       Court’s     post-Roseboro     decision        in     United     States     v.

Chambers, 129 S. Ct. 687 (2009), “under no circumstance is a

violation      of   South    Carolina’s        blue    light     statute      a    violent

felony    under     the    ACCA.”    Rivers,          595   F.3d    at    559.       Thus,

“Roseboro is no longer good law as applied to the South Carolina

blue light statute.”         Rivers, 595 F.3d at 562.



                                           4
           Consequently, while the district court’s decision was

correct under the law of this circuit when it was issued, the

change in the law renders Williams actually innocent of being an

armed   career     criminal.     Accordingly,        we   vacate   the   district

court’s order denying § 2255 relief and remand this case to the

district court for resentencing in light of Rivers.                      We grant

Williams’ motion for appointment of counsel. We dispense with

oral    argument    because     the    facts   and    legal    contentions    are

adequately   presented     in    the    materials     before    the   court   and

argument would not aid the decisional process.



                                                          VACATED AND REMANDED




                                         5